DocuSign Envelope ID: 1B1DDABF-961C-42FF-B193-CA3AA8DC9AC8




       1    Gary W. Osborne (Bar No. 145734)
            Dominic S. Nesbitt (Bar No. 146590)
       2
            OSBORNE & NESBITT LLP
       3    101 West Broadway, Suite 1330
            San Diego, California 92101
       4
            Phone: (619) 557-0343
       5    Fax: (619) 557-0107
            gosborne@onlawllp.com
       6
            dnesbitt@onlawllp.com
       7    Attorneys for Plaintiff, STEM, INC.
       8                                UNITED STATES DISTRICT COURT
       9                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
      10    STEM, INC.,                                      CASE NO. 3:20-cv-02950-CRB
      11    a Delaware Corporation,

      12            Plaintiff,                               DECLARATION OF BILL BUSH IN
                                                             SUPPORT OF PLAINTIFF’S MOTION
      13    vs.                                              FOR PARTIAL SUMMARY
                                                             JUDGMENT REGARDING
      14    SCOTTSDALE INSURANCE                             SCOTTSDALE’S DEFENSE
            COMPANY, an Ohio Corporation,                    OBLIGATION
      15
                    Defendant.
      16                                                     Date:   April 29, 2021
                                                             Time:   10:00 a.m.
      17                                                     CTRM:   6
      18
             I, Bill Bush, declare as follows:
      19
                    1.      I am the Chief Financial Officer (“CFO”) of Stem, Inc. (“Stem”). I
      20
            have served as Stem’s CFO since 2016. I submit this declaration in support of
      21
            Stem’s Motion for Partial Summary Judgment.
      22
                    2.      My duties as Stem’s CFO have included the following: to handle the
      23
            procurement of insurance policies; to work with our insurance broker to provide
      24
            Stem’s liability insurers with notices of claims; and when necessary, to
      25
            communicate with Stem’s liability insurers about such claims.
      26
      27
      28                            DECLARATION OF BILL BUSH IN SUPPORT OF
                     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                       1
DocuSign Envelope ID: 1B1DDABF-961C-42FF-B193-CA3AA8DC9AC8




       1            3.      On May 12, 2017, four of Stem’s shareholders (i.e., Stacey
       2    Reineccius, Richard Grimm, Gregory Klingsporn and Brenda Berlin) filed a
       3    lawsuit in the San Mateo Superior Court entitled Stacey Reineccius, et al. v. Zeb
       4    Rice, et al., and assigned Case No. 17CIV02098 (the “2017 Shareholder Lawsuit”).
       5            4.      On June 2, 2017, Stem tendered the 2017 Shareholder Lawsuit to
       6    Scottsdale, seeking a defense for three Stem directors (i.e., Zeb Rice, John
       7    Carrington and David Buzby) who were named therein as defendants. A true and
       8    correct copy of the June 2, 2017 email from Stem’s broker at the time, to
       9    Scottsdale, tendering the above-referenced original complaint, is attached to the
      10    separately bound exhibits as Exhibit “D.”
      11            5.      I received a letter from Aaron Klass, on behalf of Scottsdale, dated
      12    July 27, 2017, denying that Scottsdale owed any defense obligation related to the
      13    2017 Shareholder Lawsuit. A true and correct copy of Mr. Klass’s July 27, 2017
      14    denial letter to me is attached to the separately bound exhibits as Exhibit “E.”
      15                    I declare under penalty of perjury under the laws of the United States
      16    of America that the above statements are true and correct.
      17
            DATED: March 25, 2021
      18                                                           Bill Bush
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28                            DECLARATION OF BILL BUSH IN SUPPORT OF
                     PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT – 3:20-CV-02950-CRB
                                                       2
